Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 1-18 are pending and have been examined.
Priority
This application, Serial No. 16/896,034 (PGPub: US2020/0300841) was filed 06/08/2020. This application is a DIVISIONAL of 13/744,543 filed 01/18/2013, now US Patent 10,712,340, which claims benefit to provisional application No. 61/588899, filed on 01/20/2012. 
Information Disclosure Statements
No Information Disclosure Statements have been filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 and 18 recite the limitation "the detection element" in line 2 and lines 1-2, respectively.  There is insufficient antecedent basis for this limitation in the claim because claim 10 does not recite a detection element.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites “the detection zone comprises capture elements bound thereto”, however claim 1 has already recited “a detection zone in fluid communication with the reagent zone having capture elements bound thereto”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-6, 10 and 13-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mendel-Hartvig et al. (WO 99/36780, hereinafter “Mendel”).
	Regarding claims 1, 3, 10 and 17, Mendel teaches throughout the publication devices and methods comprising matrices for handling liquid flow and which transport analytes, reactants, and reagents (e.g. Pg. 1). The reference also teaches: 
providing a liquid sample addition zone (e.g. Pg. 8 lines 17-34, Pg. 11);
providing a reagent zone downstream and in fluid communication with the sample addition zone containing a reagent material (e.g. Pg. 6, Pg. 8 lines 17-34, Pg. 9 lines 20-38, Pgs. 12-14);
providing a detection zone in fluid communication with the reagent zone (e.g. Pg. 8 lines 17-34), having capture elements bound thereto (Pg. 6, lines 5-35);
providing a wicking zone in fluid communication with the detection zone having a capacity to receive liquid sample flowing from the detection zone, wherein the sample addition zone, the reagent zone, the detection zone and the wicking zone define a fluid flow path (e.g. Pg. 9 lines 9-15, Pg. 8 lines 17-34, Pgs. 7-9);
further providing a reagent addition zone along and in fluid communication with the fluid flow path downstream of the sample addition zone and upstream of the detection zone, in particular providing two additional separate subsequent addition zones AZ2 and AZ1, wherein AZ1 is the downstream zone, and wherein AZ2 and AZ1 are upstream of a detection zone (e.g. Pg. 8 lines 17-34, Pg. 9 lines 20-38, Pg. 13 lines 5-12, Pgs. 11-14). These teachings reads on the recitation “a reagent addition zone along and in fluid communication with the fluid flow path downstream of the sample addition zone and upstream of the detection zone” since the sequence of zones in order from upstream to downstream (zone AZ2, zone AZ1, detection zone) may also be called (sample addition zone, reagent addition zone, and detection zone) respectively;
adding sample to the sample addition zone, wherein the sample moves through the fluid flow path (e.g. Pg. 8 lines 17-34, Pgs. 11, 20, 25); 
moving the sample by capillary action into the reagent zone wherein the sample dissolves the reagent material (Pg. 9, lines 9-19 and Pg. 12, lines 6-28);
flowing the sample away from the reagent zone with the dissolved reagent material therein into the detection zone by capillary action (Page 8, line 30 – Page 9, line 7), wherein the analyte of interest is detected in the detection zone by reading a signal that is generated (Page 15, line 35 – Page 15, line 7);
flowing the sample and any unbound material into the wicking zone (Page 9, lines 11-12);
With respect to the recitation “wherein the reagent interrupts flow of the sample through the fluid flow path thereby controlling sample size within the fluid flow path” the teachings of Mendel-Hartvig read on the recitation because such language does not clearly require any additional steps to be performed. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP 2111.04. When given its broadest reasonable interpretation, this language may be interpreted as simply a descriptive statement reflecting intrinsic physiological properties of adding a particular reagent to the reagent addition zone. 
Therefore, absent any limitations that would distinguish the limitations, or clear recitation of active method steps to distinguish the claimed invention, for example, the reference is anticipatory as it teaches all active method steps recited. (e.g. Pgs. 11-14).
	Regarding claim 4, Mendel teaches the device wherein the reagent addition zone comprises a reservoir (page 8, lines 6-16; as the claim does not provide any structure of the reservoir, a portion of a nitrocellulose membrane reads upon the limitation).
Regarding claim 5, Mendel teaches the device wherein the reagent material comprises a labeled reagent material (page 5, lines 25-34).
Regarding claim 6, Mendel teaches the device wherein the detection zone comprises capture elements bound thereto (Pg. 6, lines 5-35).
Regarding claim 13, Mendel teaches the method wherein the reagent added to the reagent addition zone is a wash reagent (Page, 12, line 30 – page 13, line 38).
Regarding claim 14, Mendel teaches the method wherein the sample moves from the detection zone and into the wicking zone (Page 9, lines 9-15), and the signal may be read immediately or a short time after the sample has moved through the detection zone (for example, page 25, lines 28-30).
Regarding claim 15, Mendel teaches that essential buffers may be included in solutions added simultaneously with samples and reactants (page 12, lines 21-32). Although Mendel does not explicitly teach the method wherein one or more washes may follow the sample through the assay device to wash any unbound detection element away from the detection zone, the term “may” within the claim renders this limitation an optional step.
Regarding claim 16, Mendel teaches the method wherein the reagent material is labeled with a detection element (page 5, lines 25-34).
Regarding claim 18, Mendel teaches the method wherein the signal is generated by the detection element (Page 15, line 35 – Page 15, line 7).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 11-12 are rejected under U.S.C. 103(a) as being unpatentable over Mendel-Hartvig et al. (WO 9936780 A1), as applied to claim 10 above.
	With respect to the recitations “reagent is added to the reagent addition zone when the sample has moved into the wicking zone” (claim 11) and “the sample has moved into 50% of the wicking zone” (claim 12), it is noted that the timing of the addition of the reagent to the reagent addition zone, and the percentage of the wicking zone to which sample has moved is a result effective variable which the prior art references have shown may be altered in order to achieve optimum results.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Since Applicant has not disclosed that the specific limitations recited in instant claims 11-12 are for any particular purpose or solve any stated problem and the prior art teaches that the wetting of the wick by the sample often vary according to the methods applied, and various matrices, solutions and parameters appear to work equally as well; absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the teachings disclosed by the prior art by normal optimization procedures known in the art, since optimization steps are conventional and well understood as shown by those in the field as taught by Mendel-Hartvig et al.

Claim 2 is rejected under U.S.C. 103(a) as being unpatentable over Mendel-Hartvig et al. (WO 9936780 A1), as applied to claim 1 above, in view of Ohman et al. (US 2010/0248394, hereinafter “Ohman”).
Regarding claim 2, Mendel teaches the device and method as described above, however the reference fails to explicitly recite that at least a part of the fluid flow path has a substrate surface and projections which extend substantially vertically from the substrate surface, wherein the projections have a height, cross section and a distance between one another that defines a space between the projections capable of generating capillary flow parallel to the substrate surface.
Ohman teaches throughout the publication a comprising a flow path with at least one zone for receiving the sample, and a transport or incubation zone, said zones connected by or comprising an area having projections substantially vertical to its surface, said device provided with a sink with a capacity of receiving said liquid sample, said sink comprising an area having projections substantially vertical to its surface, and said sink being adapted to respond to an external influence regulating its capacity to receive said liquid sample (abstract). More specifically, Ohman teaches that said receiving zone, reaction zone and optional transport or incubation zone consist of areas of projections substantially vertical to said surface, and having a height, diameter, and reciprocal spacing such, that lateral capillary flow of said liquid sample in said zone is achieved (paragraph 0065).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to modify the fluid flow path in the device of Mendel, to incorporate flow path projections as taught by Ohman because it would have been desirable to have greater manipulation and control over the flow of the sample and reactants through the flow path based on the configuration of the projections (Ohman, paragraph 0077).

Claim(s) 7-8 are rejected under U.S.C. 103(a) as being unpatentable over Mendel-Hartvig et al. (WO 9936780 A1), as applied to claim 1 above, in view of Ruvinsky et al. (US 20110076697 A1).
Mendel-Hartvig et al. has been discussed supra. However, Mendel-Hartvig does not explicitly teach: a surfactant on the sample addition zone or a filter on the sample addition zone.
Ruvinsky et al. teaches: that a surfactant may be deposited on the sample addition zone before the sample is added to the sample addition zone (e.g. see at [0056]) as in claim 7; and providing a filter on the sample addition zone, wherein sample passes through the filter before entering the fluid flow path (e.g. see at [0056], [0057]), as in claim 8. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have a surfactant on the sample addition zone, as taught by Ruvinsky, in the method of Mendel-Hartvig, because Ruvinsky teaches that providing a surfactant makes the surface hydrophilic which would improve wettability (e.g. [0056-0057]). 
Additionally, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide a filter on the sample addition zone, wherein sample passes through the filter before entering the fluid flow path, as taught by Ruvinsky, in the method of Mendel-Hartvig, because Ruvinsky teaches that prefiltering samples such as blood provides separation of undesirable components in the assay (e.g. abstract).
Claim 9 is rejected under U.S.C. 103(a) as being unpatentable over Mendel-Hartvig et al. (WO 9936780 A1), as applied to claims 10-13 above, in view of Stiene et al. (US 20100035245 A1).
Regarding claim 9, Mendel-Hartvig et al. has been discussed supra, however, the reference does not explicitly teach: a hydrophilic tape at least partially covering the detection zone.
Stiene et al. teaches: devices and methods comprising analyte detection with test strips (e.g. abstract). Stiene also teaches printing a hydrophilic layer on regions comprising detection regions (i.e. providing a hydrophilic tape at least partially covering the detection zone) (e.g. [0072] - [0074]).  Stiene further teaches that: areas of high surface energy surfaces form the detection areas; that it is possible to physically elevate the areas of high surface energy by printing a hydrophilic layer and that due to this elevation the capillary gap of the hydrophilic pathways gets smaller in relation to the surrounding area and thus exerts a higher capillary forth on the sample liquid ([0072]-[0074]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide a hydrophilic layer (i.e. tape) at least partially covering the detection zone, as taught by Stiene, in the method of Mendel-Hartvig, because Stiene teaches that providing a hydrophilic layer provides the region with the capacity to exert a higher capillary forth on the sample liquid ([0072]-[0074]) which would provide more efficient flow.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641